COURT OF APPEALS OF VIRGINIA

Present: Judges Willis, Annunziata and Overton
Argued at Richmond, Virginia


STEVEN ERIC HOLDEN
                                          MEMORANDUM OPINION * BY
v.        Record No. 2245-97-2         JUDGE JERE M. H. WILLIS, JR.
                                              JUNE 30, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF NORTHUMBERLAND COUNTY
                  Joseph E. Spruill, Jr., Judge

          William A. Nunn, III (William A. Nunn, III,
          P.C., on brief), for appellant.
          Donald E. Jeffrey, III, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.



     Steven Eric Holden contends that the evidence is

insufficient to support his conviction for forcible sodomy in

violation of Code § 18.2-67.1.    He argues that the Commonwealth

failed to show that the sodomy was accomplished against the will

of the complaining witness by force, threat or intimidation.    We

affirm the judgment of the trial court.
          On appeal, we review the evidence in the
          light most favorable to the Commonwealth,
          granting to it all reasonable inferences
          fairly deducible therefrom. The judgment of
          a trial court sitting without a jury is
          entitled to the same weight as a jury verdict
          and will not be set aside unless it appears
          from the evidence that the judgment is
          plainly wrong or without evidence to support
          it.

Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
(1987).

     On the night of February 23, 1997, LaShawna, age thirteen,

who had been asleep on a sofa in a room shared by nine other

children, was awakened by Holden "rubbing [her] leg."   Holden,

who was intoxicated, turned LaShawna onto her side with her face

towards the sofa, and pulled her underpants down.   He then moved

her over, and "was pushing on [her] vagina trying to force his

penis in [her] behind."   With his hand on her "vagina," Holden

penetrated LaShawna's anus with his penis.   The attack ended when

LaShawna's mother entered the room.
          An accused shall be guilty of forcible sodomy
          if he or she engages in . . . anal
          intercourse with a complaining witness . . .
          and

               2. The act is accomplished against
               the will of the complaining
               witness, by force, threat or
               intimidation of or against the
               complaining witness or another
               person, or through the use of the
               complaining witness's mental
               incapacity or physical
               helplessness.


Code § 18.2-67.1(A).

     Viewed in the light most favorable to the Commonwealth,

Martin, 4 Va. App. at 443, 358 S.E.2d at 418, the evidence

supports the trial court's finding that the anal intercourse was

accomplished against LaShawna's will through the use of force. 1
     1
      Because we find ample evidence that the sodomy was
accomplished by "force," we need not decide whether the evidence
supports also a finding that the attack was accomplished by
"intimidation." The Commonwealth concedes in its brief that the
sodomy was not accomplished through the use of a "threat" because


                               - 2 -
While LaShawna neither protested nor resisted, the Commonwealth

was not required to prove that she "cried out" or "physically

resisted."   Code § 18.2-67.6; Farish v. Commonwealth, 2 Va. App.
627, 631, 346 S.E.2d 736, 738-39 (1986).      Cf. Sutton v.

Commonwealth, 228 Va. 654, 663, 324 S.E.2d 665, 670 (1985) ("'if

by an array of physical force he so overpowers her mind that she

does not resist, he is guilty of rape'").     LaShawna pretended to

be asleep because she was "scared to move or do anything."     She

testified that she "did not want this to happen."     Holden was

behind her, and the sofa was in front of her, restricting her

movement.    Holden "kept [her] from moving," and "[i]f [she] tried

to get up, he would hold [her] back."
     The trial court heard LaShawna's testimony and observed her

demeanor.    It was entitled to consider the difference in size and

age between Holden and LaShawna.   Some force was inherent in the

commission of the charged offense.      However, Holden employed

enough additional force to overcome LaShawna's will by preventing

her from moving and deterring any attempt by her to free herself.
 Cf. Johnson v. Commonwealth, 5 Va. App. 529, 534, 365 S.E.2d
237, 240 (1988) (requiring showing of force beyond the force

required to accomplish sexual battery).

     The judgment of the trial court is affirmed.

(..continued)
there was no evidence of an "expression of an intention to do
bodily harm." Sutton v. Commonwealth, 228 Va. 654, 663, 324
S.E.2d 665, 670 (1985) (defining "threat" for purposes of the
rape statute).



                                - 3 -
        Affirmed.




- 4 -